            IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


DERMATOLOGY SPECIALISTS OF           *
AUGUSTA, INC.; and PAWS HOLDING, *
LLC, on behalf of themselves and *
all others similarly situated,       *
                                     *


     Plaintiffs,                     *
                                     *


           V.                        *                 CV 116-058
                                     *


DAIKIN APPLIED AMERICAS INC.;        *
DAIKIN AC (AMERICAS), INC.; and      *
DAIKIN APPLIED GEORGIA,              *
                                      Ik-


     Defendants.                     *



                                  ORDER




     Pending before the Court is Defendants' motion to dismiss

Plaintiffs' Third Amended Complaint, the third motion to dismiss

filed in this case.     On January 18, 2018, this Court granted in

part Defendants' motion to dismiss Plaintiff PAWS Holding, LLC's

(^'PAWS") Second Amended Complaint.           The Court, however, granted

PAWS leave to amend its complaint with respect to its claim for

the implied warranty of merchantability.             PAWS renewed that claim

by filing its Third Amended Complaint on February 8, 2018.                PAWS

also joined its tenant. Dermatology Specialists of Augusta, Inc.

("DSA"),   as   Plaintiff   and   named     Daikin   Applied   Americas   Inc.

C'Daikin Applied"), Daikin AC (Americas), Inc. ("Daikin AC"), and
Daikin Applied Georgia         C'DAG") as Defendants.^             For the reasons

set forth below, Defendants' Motion to Dismiss Plaintiffs' Third

Amended Complaint (doc. 67) is GRANTED IN PART AND DENIED IN PART.




                                  I.    BACKGROUND



       This    case   arises      out    of    numerous      problems      Plaintiffs

experienced        with   their    HVAC       system,      which    was     designed,

manufactured, and sold by Defendants.                  In March 2010, Plaintiffs

installed a Daikin variable refrigerant volume                   C'VRV") system at

DSA's medical office in Evans, Georgia.                   (Third Am. Compl., Doc.

62, f 20.)        Daikin AC designed, manufactured, and warranted the

VRV system, while Daikin Applied and DAG sold and distributed it.

(Id.       3-5.)    Plaintiffs' VRV system is comprised of two outdoor

VRV III Inverter units and sixteen interior units.                        (Id. SI 21.)

VRV systems include evaporator coils that contain ''refrigerant gas

that absorb heat from air," and condenser coils "that condense the

refrigerant gas back into a liquid, expelling heat."                      (Id. SI 11.)

These     coils    "are   designed      to    be    sealed    systems     that   house

refrigerant for recirculation" and "do not deplete with use." (Id.

SI 12.)       Plaintiffs base their claim for breach of the implied




^ The Clerk is DIRECTED to terminate Daikin Industries, Ltd and Daikin North
America, LLC as Defendants in the case because Plaintiffs have not named those
parties in their Third Amended Complaint.          (Doc. 62, 15 3-5.)
warranty of merchantability on these allegedly defective coils.

(Id. SISI 65-67, 70.)


       Less than a month after installation Plaintiffs' VRV system

began to have problems.           (Id. 55 23, 24.)      During the first four

years of operation. Plaintiffs' system experienced intermittent

shut downs, cracked condenser coils, leaks of refrigerant gas, and

corrosion.      (Id. 55 27, 28, 41.)       Throughout this time. Plaintiffs

were   in    contact     with   Daikin   Applied's   employee    Simon Awadalla

regarding these issues and attempted to find a solution.                 (Id. 55

24, 29.)      The solutions ranged from inspections, pleas to Daikin

senior executives for help, system reboots, installing replacement

coils, refrigerant refills, and installing replacement units, all

requiring considerable expenditures by Plaintiffs.                 (Id. 55 26-

41.)     None of these actions, however, resolved the VRV system's

problems to Plaintiffs' satisfaction.

       The VRV system's malfunctions caused Plaintiffs' employees to

suffer      from   ''exhaustion,    profuse   sweating,     mild   dehydration,

nausea, headaches, and general discomfort," as well as requiring

DSA to close its business early on numerous occasions, leading to

lost profits.       (Id. 5 45.)     Plaintiffs allege the system's issues

stem from defective evaporator and condenser coils, which render

the    entire      VRV   system    defective.        (Id.   55   15,   28,   41.)

Specifically, the coils exhibit manufacturing and design defects

because the manner in which the aluminum fins are attached to the
copper     tubing    of    the        coils    "promotes         crevice       formation,

accumulation of corrosive agents, localized corrosion, and leaking

of   refrigerant     gas."       (Id.     1    13.)        Plaintiffs        allege      that

Defendants    were    aware      of    these       issues,      that    industry        trade

publications     revealed     the      corrosion         problems,     that    Defendants

discontinued their line of interior units installed in Plaintiffs'

building, and that Defendants failed to disclose the defects to

Plaintiffs or recall the coils. (Id. 5 16, 18.)

      While Plaintiffs' Third Amended Complaint details multiple

failures    of   different       parts    of       its    VRV    system      and    various

communications      with   Defendants         to   effectuate        repairs       of   those

parts, their breach of implied warranty claim is based solely on

the failure of a replacement coil installed in an interior unit on

August 19, 2014.      (Id. SISI 33, 66.)            That replacement coil failed

in January 2017.       (Id. 11 A2, 66.)              DSA paid a third-party HVAC

repair   company     $7000    to      inspect      and     refill      the   system      with

refrigerant. (Id. 1 42.)            The inspection revealed that corrosion

of the replacement coil caused refrigerant gas to leak.                             (Id. iSI

42, 66.)

      When the replacement coil failed, this lawsuit had already

been initiated and Defendants' first motion to dismiss was pending.

On February 22, 2017, this Court granted Defendants' first motion

to dismiss and gave PAWS leave to amend its complaint.                         (See Order

of Feb. 22, 2017, Doc. 51, at 51.)                 On March 15, 2017, PAWS filed
its Second Amended Complaint, which added a claim for breach of

the implied warranty of merchantability for the 2014 replacement

coil.   (Second Am. Compl., Doc. 52, SIS 48-62.)           On March 31, 2017,

Plaintiffs decided to part ways with Defendants and installed a

new HVAC system manufactured by one of Defendants' competitors.

(Third Am. Compl., S 43.)

      Thereafter,     Defendants      filed     another . motion     to   dismiss

arguing PAWS's Second Amended Complaint failed to state a claim

for breach of the implied warranty of merchantability.                (Doc. 55.)

The Court granted Defendants' motion on that claim because PAWS

failed to allege privity with any Defendant by not identifying

which Defendant sold the replacement coil.                (Order of Jan. 18,

2018, Doc. 61, at 13.)          Plaintiffs have now, with permission of

the Court, filed their Third Amended Complaint bringing a claim

for breach of the implied warranty of merchantability for the 2014

replacement coil.      (Third Am. Compl., SS 63-80.)           Defendants again

filed a motion to dismiss arguing Plaintiffs failed to state a

claim   because    they   did   not   provide    notice   of   the   breach,   as

required     by   O.C.G.A.   § 11-2-607(3)(a),      and   because     Defendants

disclaimed the implied warranty of merchantability in the "Limited

Warranty" that accompanied the purchase of Plaintiffs' VRV system

in 2010.2    (Doc. 67.)




2 Plaintiffs attached the Limited Warranty agreement to their Third Amended
Complaint.   (Doc. 62-5, Ex. E.)
                            II.     LEGAL STANDARD


      A   motion   to   dismiss   under     Federal    Rule    of Civil      Procedure

12(b)(6)    does   not   test     whether    the    plaintiff        will    ultimately

prevail on the merits of the case.                 Rather, it tests the legal

sufficiency of the complaint.              Swierkiewicz v. Sorema N.A., 534

U.S. 506, 511 (2002) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236

(1974)).     Therefore, the        court    must    accept     as true       all facts

alleged in the complaint and construe all reasonable inferences in

the light most favorable to the plaintiff.                    See Hoffman-Pugh v.

Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002).

      The court, however, need not accept the complaint's legal

conclusions as true, only its well-pled facts.                     Ashcroft v. Iqbal,

556 U.S. 662 (2009).         A complaint also must ''contain sufficient

factual matter, accepted as true, 'to state a claim to relief that

is plausible on its face.'"           Id. at 678 (quoting Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 570 (2007)).                The plaintiff is required

to   plead "factual      content that        allows    the     court to draw        the

reasonable    inference     that     the     defendant        is    liable    for   the


misconduct    alleged."               Although        there    is     no    probability

requirement at the pleading stage, "something beyond . . . mere

possibility . . . must be alleged."                Twombly, 550 U.S. at 556-57

(citing Durma Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005)).
                                III.   DISCUSSION



       In their motion, Defendants renew two arguments from their

previous motion to dismiss.            First, they contend that Plaintiffs

failed to provide notice of the breach after the replacement coil

failed in January 2017.           Second, they maintain that the Limited

Warranty provided with the VRV system installed in 2010 disclaims

the implied warranty of merchantability for replacement parts.

The Court will address each argument in turn.


A.    Notice of the Breach



       In Georgia, a warranty that goods shall be merchantable is

implied into a contract for their sale if the seller is a merchant

in goods of that kind.          O.C.G.A. § 11-2-314(1).      Generally, to be

merchantable, a good must pass without objection in the trade or

fit    the    ordinary     purpose      for   which   the     good   is     used.

O.C.G.A. § 11-2-314(2).


       A   buyer   who   has   accepted   nonconforming     goods can     recover

damages for breach of an implied warranty only if the buyer ''within

a reasonable time after he discovers or should have discovered any

breach notif[ies] the seller."            O.C.G.A. § 11-2-607(3)(a).         The

purpose of this notice          provision is two-fold.         First, express

notice facilitates settlement through negotiation between parties.

Wal-Mart Stores, Inc. v. Wheeler, 262 Ga. App. 607, 610 (2003).

Second, notice reduces prejudice to the seller "by giving him ample
opportunity to cure the defect, inspect the goods, investigate the

claim or do whatever may be necessary to properly defend himself

or minimize damages while the facts are fresh in the minds of the

parties."    Id.

      What constitutes a reasonable time depends on the nature,

purpose,    and    circumstances    of    a   case.     O.C.G.A. § 11-1-205.

Consistent with this rule, the Uniform Commercial Code's Official

Comments    instruct    a   more   lenient     notice   standard   for   retail

transactions in comparison to the commercial standards that apply

to merchant buyers.         U.C.C. § 2-607, Comment 4 (notice rule is

"designed to defeat commercial bad faith, not to deprive a good

faith consumer of a remedy")             see also Wal-Mart Stores, 262 Ga.

App. at 608-09.      The issue of whether notice was reasonably given

and sufficient to provide the defendant with an opportunity to

cure, however, is generally reserved for summary judgment or trial.

See Royal Typewriter Co., a Div. of Litton Bus. Sys. v. Xerographic

Supplies Corp., 719 F.2d 1092, 1102 (11th Cir. 1983) ("Where the

buyer gives some notice of the breach, the issue of timeliness and

sufficiency are questions of fact."); Int'l Multifoods Corp. v.

Nat'l Egg Prods., Div. of Hudson Foods, Inc., 202 Ga. App. 203,

266 (1991) ("The question of reasonableness of notice is ordinarily

a factual one, although summary adjudication is appropriate if the


3 The Georgia Court of Appeals has expressly approved of consulting the U.C.C.'s
Official Comments.   Sun v. Mercedes Benz Credit Corp., 254 Ga. App. 4 63, 4 65
(2002).


                                         8
uncontroverted facts establish that a plaintiff is not entitled to

recover.    .



       In some instances, service of a complaint satisfies the notice

requirement if no prejudice to the defendant results.                       See Hudson

V. Gains, 199 Ga. App. 70, 72 (1991); Wal-Mart Stores, 262 Ga.

App. at 608-11; Terrill v. Electrolux Home Prods., Inc., 753 F.

Supp. 2d 1272, 1287 (S.D. Ga. 2010); but see Garcia v. Chrysler

Grp. LLC, 127 F. Supp. 3d 212, 226 n.ll (S.D.N.Y. 2015) (suggesting

Hudson^ s complaint notice rule could be limited to its facts, which

involved a buyer's warranty of title claim brought against a car

seller for vehicles that had been confiscated from the buyer as

stolen property).        The question of whether a defendant suffers

prejudice by notice through a complaint or delayed notice is also

more   properly     decided     on   summary      judgment      or   at   trial.     See

Terrill, 753 F. Supp. 2d at 1287 n.8 ("It is unlikely that a

defendant   could      ever   show   prejudice      at    the    motion    to   dismiss

stage.").

       Plaintiffs      allege    breach      of     the    implied        warranty    of

merchantability for the replacement coil installed in August 2014,

which failed in January 2017.             Thus, as Defendants correctly point

out. Plaintiffs were required to give Defendants notice of this

breach   after    it   occurred      in   January    2017.           Accordingly,    the

numerous examples of notice alleged by Plaintiffs regarding their
VRV system's failures before January 2017 cannot, by themselves,

provide notice for the replacement coil implied warranty claim.

      Alternatively, Plaintiffs contend that notice was provided by

service of the Second Amended Complaint (^'SAC") in this action on

March 16, 2017, approximately two months after the alleged breach.

The Court finds, as a matter of law, that this allegation of notice

satisfies the general pleading requirement and is sufficient to

withstand      a   motion   to   dismiss.    The   purpose   of   the   notice

requirement supports this conclusion.          At the time of the breach,

this lawsuit had been initiated and actively litigated.                   Thus,

there were already strong motivations for the parties to engage in

settlement negotiations.           Further, Defendants cannot deny that

they were aware of the myriad of problems Plaintiffs endured with

the VRV system.         Finally, this was not the first time one of

Defendants' coils had failed in Plaintiffs' VRV system, and the

parties   had already engaged in lengthy discussions on                 how   to

resolve the problems caused by defective coils in                 Plaintiffs'

system.

      Although      Plaintiffs'     Third   Amended   Complaint    does       not

specifically state that service of the SAC satisfies the notice

requirement, it does aver generally that notice was given and the




^ While these discussions occurred before the failure of the replacement coil
in 2017 and cannot independently satisfy the notice requirement, they are
instructive in considering whether the purpose of the notice requirement has
been served.


                                       10
Court, even on a Rule 12(b)(6) motion, may consider matters in the

public record including prior filings in the case, such as the

SAC.     See Halmos v. Bomardier Aerospace Corp., 404 F. App'x 376,

377 (11th Cir. 2010) (per curiam); see also Tellabs, Inc. v. Makor

Issues &    Rights, Ltd., 55 U.S. 308, 322 (2007); 5A Charles A.

Wright & Arthur R. Miller, Federal Practice and Procedure § 1357,

at 376 (3d ed. 2004) (specifically noting that a court may refer

to ''items appearing in the record of the case").

       Defendants   maintain   that   the    SAC   cannot   serve   as   notice


because it would prejudice them.           They argue that the sixteen-day

period between service of the SAC on March 16th and Plaintiffs'

decision to replace their entire VRV system with another product

on March 31st did not provide a meaningful opportunity to cure the

defect in the replacement coil, thereby prejudicing Defendants.

However, considering the seven-year history between Plaintiffs and

Defendants regarding the VRV system's failures and that litigation

had been ongoing for nearly a year at the time of the notice, the

Court, at this time, is unwilling to decide whether Defendants

suffered prejudice.      Issues of prejudice are inherently factual

questions best decided on summary judgment or at trial when the

factfinder can weigh the evidence, not at the motion to dismiss

stage.    See Terrill, 753 F. Supp. 2d at 1284 n.8 ("It is unlikely

that a defendant could ever show prejudice at the motion to dismiss

stage.").     Thus, construing the allegations in the light most


                                      11
favorable to Plaintiffs, the                Court finds, as             a   matter of law.

Plaintiffs have sufficiently alleged that they provided notice to

Defendants     regarding     the      breach      of   the        implied      warranty    of

merchantability for the 2014 replacement coil.


B.    Implied Warranty of Merchantability Disclaimer


       Next, Defendants argue that the disclaimer of any implied

warranty      of     merchantability        found      in        the    Limited      Warranty

agreement applies to the replacement coil installed in 2014.                              The

Court, however, already held that the disclaimer does not apply to

the replacement coil.           (Order of Jan. 18, 2018, Doc. 61, at 13.)

The Limited Warranty, by its own terms, applies to a commercial

VRV system's ^'parts only and is limited in duration to one (1)

year   from    the    earlier    to    occur     of    (a)       the    date    of   original

installation . . . or (b) twenty-four (24) months from the date of

shipment by Daikin AC."             (Limited Warranty, Doc. 62-5, Ex. E, at

1.)    While replacement parts are included in the warranty, they

are    only   warranted     ^'for     the    balance        of    the       warranty   period

applicable to the original part."                (Id.)      Essentially, the Limited

Warranty is only applicable for one year following the date of

installation of the VRV system.               It follows that, if the warranty

only applies for one         year, then the disclaimer of any implied

warranty applies for the same amount of time.




                                            12
        Because Plaintiffs' VRV system was installed in 2010, the

Limited Warranty was no longer in effect when the replacement coil

was installed in 2014.         In fact, Plaintiffs paid Daikin Applied

$600 for the replacement coil and $6,200 in repair costs.            (Third

Am. Compl., 5 33.)      Therefore, the disclaimer of implied warranties

found in the Limited Warranty cannot apply to the 2014 replacement

coil.     Finally, while Plaintiffs allege that Daikin Applied's

employee Simon Awadalla represented that the coil carried a one-

year replacement warranty,^ neither party contends that Defendants

included a disclaimer with the purchase of the replacement coil.

        Defendants   argue    Plaintiffs'   Third   Amended   Complaint    and

brief    both   admit   the    Limited   Warranty   applied   to   the    2014

replacement coil.       The Court finds, however, that Plaintiffs made

no such admission.       Plaintiffs attached the Limited Warranty to

their Third Amended Complaint to allege contractual privity with

Daikin AC, not to make a claim based on the terms of the agreement.

Defendants point to Paragraph 69 of the amended complaint to prove

Plaintiffs admitted the Limited Warranty applies, but, again, that

allegation uses the warranty to show privity with Daikin AC.              (See

Third Am. Compl., ^ 69.)          Likewise, in their brief. Plaintiffs

carefully crafted their words by stating ''Defendant Daikin AC s

Limited Warranty, which applied to the purchase of the subject VRV

system in 2010 and covered original and replacement parts for one


s (Third Am. Compl., 1 32.)

                                      13
year, established contractual privity with Daikin AC with respect

to   replacement          parts,     including       the    failed     replacement         coil

purchased    in 2014."              (Pis.'      Mem. in    Opp'n     to    Defs.'     Mot.   to

Dismiss,     Doc.    70,       at   9.)      Again,      Plaintiffs       use   the   Limited

Warranty to show privity with Daikin AC.

       Accordingly, the Limited Warranty did not apply to the 2014

replacement coil           and the        disclaimer cannot be             used to     defeat

Plaintiffs' implied warranty of merchantability claim.                                Because

the Limited Warranty does not apply to Plaintiffs' claim, the Court

need not consider the conspicuousness of the disclaimer.

C. Privity with Defendant Daikin AC

       The   Court        is    still     not    convinced      that      Plaintiffs       have


adequately alleged privity with Daikin AC,® an essential element

to an implied warranty of merchantability claim.                                See Gille v.

Blue Bird Body Co., 147 F. App'x 807, 809-10 (11th Cir. 2005).                               In

their    Third      Amended         Complaint,       Plaintiffs      allege       Daikin     AC

manufactured the 2014 replacement coil and use the Limited Warranty

to establish privity with that Defendant.                    (Third Am. Compl., SISI 5,

69.)    Further, Daikin Applied and Daikin Applied Georgia sold and

distributed         the        replacement        coil     to    Plaintiffs,          thereby

establishing privity.               (Id. SISI 3, 4, 69.)




® The Court's previous Order on Defendants' Motion to Dismiss the Second Amended
Complaint found that Plaintiffs failed to allege privity with any Defendant.
(Order of Jan. 18, 2018, at 13.)

                                                14
        In Georgia, the general rule is that no implied warranty runs

from a manufacturer to a remote consumer because no privity of

contract      exists    between   them.        Chaffin   v.    Atlanta   Coca-Cola


Bottling Co., 127 Ga. App. 619, 619 (1972).                    Privity between a

remote consumer and a manufacturer can exist, however, where the

"manufacturer,     through     its   authorized     dealer[,] issues to         the

purchaser of one of its automobiles from such dealer[,] admittedly

as part of the sale[,] a warranty by the manufacturer running to

the purchaser."         Chrysler Corp. v. Wilson Plumbing Co., Inc., 132

Ga. App. 435, 437 (1974); Jones v. Cranman^s Sporting Goods, 142

Ga. App. 838, 842 (1977) (applying rule to the sale of a gun);

Terrill, 753 F. Supp. 2d at 1288 (washing machine).               This exception

to the general privity rule is a means of implying privity where

the sale is effectively a direct sale between the manufacturer and

the remote consumer.          See Studebaker Corp. v. Nail, 82 Ga. App.

779, 783 (1950) (characterizing this type of transaction as "in

effect    a    direct    purchase"   by    the    remote      consumer   from   the

manufacturer).         The essential element to bridge the privity gap is

the manufacturer providing an express warranty for the product

sold to the remote consumer.


        Here, the Limited Warranty issued by Daikin AC for the VRV

system cannot imply privity with Plaintiffs for the replacement

coil.    As discussed above, the Limited Warranty does not apply to

the coil.      The purchase of the coil was a separate sale from the


                                          15
original system.        Although Daikin AC manufactured both products,

it only issued an express warranty — the                     key to bridging the

privity gap - for         the   VRV   system,     not the       replacement         coil.

Because Plaintiffs' claim is based solely on the 2014 replacement

coil, they cannot        use    the 2010 Limited         Warranty to establish

privity with Daikin AC.           Thus, the general manufacturer privity

rule applies, and Plaintiffs are not in privity with Daikin AC,

the coil's manufacturer.


       Plaintiffs   further      allege    that    Daikin     Applied's          employee

Simon Awadalla ^'represented via email that the coil carried a one-

year replacement warranty," but "did not specify which                             Daikin

entity offered the warranty."           (Third Am. Compl., SI 32.)               Further,

"on information and belief. Plaintiffs allege that Daikin Applied

and/or Daikin AC is the warrantor of the replacement coil."                         (Id.)

These allegations are insufficient to establish privity between

Daikin AC and Plaintiffs for the 2014 replacement coil.

       Further,   the   failure    of   the     coil   occurred       well     past   the

expiration of any possible one-year replacement warranty.                           Cases

implying privity between a manufacturer and                     a    remote consumer

generally involve       breaches that          occur   during       the   life    of the

warranty.   See, e.g., Hemmings v. Camping Time RV Ctrs., LLC, 2017

WL 4552896 at *6 (N.D. Ga. Oct. 11, 2017) (claimed breach occurred

when   manufacturer's      express      warranty       was    still       in     effect);

Terrill, 753 F. Supp. 2d at 1288 (same); cf. Lauria v. Ford Motor


                                          16
Co./ 169 Ga. App. 203, 205-06 (1983) (warranty for car repair made

by manufacturer's authorized dealership did                not create privity

between the manufacturer and the plaintiff because the vehicle was

"purchased   from   a     private    party,    and   no longer     under factory

warranty" and because        the dealership          was not an    agent of the

manufacturer   under      their     agreement).       Regardless,      Plaintiffs'

complaint does      not    adequately    allege      privity   with    Daikin     AC.

Therefore, Plaintiffs have failed to establish a claim for implied

warranty of merchantability against Daikin AC, and that Defendant

shall be dismissed.




                               IV.    CONCLUSION


       Based on the foregoing. Plaintiffs have stated a claim for

breach of the implied warranty of merchantability regarding the

2014 replacement coil.         As discussed above. Plaintiffs complied

with O.C.G.A § 11-2-607(3)(a)'s notice requirement by filing their

Second Amended Complaint and the implied warranty disclaimer does

not apply to the replacement coil.              However, Plaintiffs did not

sufficiently allege        privity    with    Defendant   Daikin      AC   and   that

Defendant is due to be dismissed.              Therefore, Defendants' motion

to dismiss (doc. 67) is GRANTED IN PART AND DENIED IN PART.                       The

Clerk is DIRECTED to terminate           Defendant Daikin AC (Americas),

Inc.      Plaintiffs'      claim     against    Defendants      Daikin      Applied

Americas, Inc. and Daikin Applied Georgia, however, shall proceed.


                                        17
The Clerk is further DIRECTED to terminate Daikin Industries, Ltd

and Daikin North America, LLC as Defendants in the case because

Plaintiffs' have not named those parties in their Third Amended

Complaint.   The parties SHALL conduct a Rule 26{f) conference

within twenty-one days of the date of this Order and file a joint

26(f) report within seven days of the date of the conference.      Upon

receipt of the 26(f) report, the United States Magistrate Judge

SHALL issue a scheduling order.

     ORDER ENTERED at Augusta, Georgia, this
                                                     ^^7day of January,
2019.




                                                               JUDGE
                                       UNITED /STATES DISTRICT COURT
                                       lOUTHERN   DISTRICT OF GEORGIA




                                  18
